
	
		I
		111th CONGRESS
		2d Session
		H. R. 6543
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Dingell (for
			 himself, Mr. Waxman,
			 Mr. Pallone, and
			 Mr. Stupak) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  improve the safety of drugs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Safety Enhancement Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Prevention
				Sec. 101. Registration of producers of drugs; applicable
				fee.
				Sec. 102. Drug supply quality and safety.
				Sec. 103. Inspection of producers of drugs.
				Sec. 104. Prohibition against delaying, limiting, or refusing
				inspection.
				Sec. 105. Clarification of inspection authority related to BIMO
				and IRB inspections.
				Sec. 106. Notification, nondistribution, and recall of
				adulterated or misbranded drug products.
				Sec. 107. Notification.
				Title II—Response
				Sec. 201. Administrative detention.
				Sec. 202. Destruction of adulterated, misbranded, or
				counterfeit drugs offered for import.
				Sec. 203. Criminal penalties.
				Sec. 204. Civil penalties.
				Sec. 205. Seizure.
				Sec. 206. Asset forfeiture.
				Title III—Importation and Exportation
				Sec. 301. Documentation for admissibility of
				imports.
				Sec. 302. Registration for commercial importers;
				fee.
				Sec. 303. Registration for customs brokers.
				Sec. 304. Exportation certificate program.
				Sec. 305. Extraterritorial jurisdiction.
				Sec. 306. Dedicated foreign inspectorate.
				Title IV—Miscellaneous
				Sec. 401. Unique identification number for establishments,
				importers, and customs brokers.
				Sec. 402. Country of origin labeling.
				Sec. 403. False or misleading reporting to FDA.
				Sec. 404. Subpoena authority.
				Sec. 405. Whistleblower protections.
				Sec. 406. Rule of construction.
			
		IPrevention
			101.Registration of
			 producers of drugs; applicable fee
				(a)Foreign
			 registrants
					(1)MisbrandingSection
			 502(o) of the Federal, Food, Drug, and Cosmetic Act (21 U.S.C. 352(o)) is
			 amended by inserting if it is a drug and was manufactured, prepared,
			 propagated, compounded, or processed in an establishment not duly registered
			 under section 510(i), after not duly registered under section
			 510,.
					(2)ApplicationThe
			 amendment made by paragraph (1) applies only with respect to registration
			 (including failure to register) under section 510 of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 360) occurring on or after the date of the
			 enactment of this Act.
					(b)Excipient
			 manufacturers
					(1)In
			 generalNot later than 6
			 months after the date of the enactment of this Act, the Secretary of Health and
			 Human Services shall revise section 207.10 of title 21, Code of Federal
			 Regulations, and such other regulations as may be necessary to require owners
			 and operators of establishments that engage in the manufacture, preparation,
			 propagation, compounding, or processing of an excipient of a drug to register
			 such establishments under section 510 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360).
					(2)ApplicationThe revisions to regulations under
			 paragraph (1) shall apply with respect to the manufacture, preparation,
			 propagation, compounding, or processing of an excipient of a drug on or after
			 the date that is 18 months after the date of the enactment of this Act.
					(c)Drug listing
			 elements and frequency
					(1)In
			 generalSections 510(j) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 360(j)) is amended—
						(A)in paragraph (1),
			 by amending subparagraph (C) to read as follows:
							
								(C)in
				the case of any drug contained in an applicable list which is described in
				subparagraph (A) or (B), a qualitative and quantitative listing of each of its
				active and other ingredients, and any other information that the Secretary
				finds is necessary to carry out the purposes of this Act;
				and
								;
				and
						(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by inserting , unless
			 otherwise specified by the Secretary after once during the month
			 of December of each year.
						(2)ApplicationThe
			 amendments made by paragraph (1) apply with respect to the filing of a list
			 under section 510(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 360(j)) that occurs on or after the date that is 6 months after the date of the
			 enactment of this Act.
					(d)Suspension and
			 cancellation of registrationSection 510 of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 360j) is amended by adding at the end the
			 following:
					
						(q)Suspension and
				cancellation of registrationWith respect to any registration under this
				section attributable to the manufacture, preparation, propagation, compounding,
				or processing of a drug:
							(1)Suspension of
				registration
								(A)In
				generalRegistration under
				this section is subject to suspension upon a finding by the Secretary, after
				notice and an opportunity for an informal hearing, of—
									(i)a
				violation of this Act; or
									(ii)the knowing or repeated making of an
				inaccurate or incomplete statement or submission of information relating to the
				manufacture, preparation, propagation, compounding, processing, or importing of
				a drug.
									(B)RequestAny
				person or establishment whose registration is suspended under subparagraph (A)
				may request that the Secretary vacate the suspension when such person or
				establishment has corrected the violation that is the basis for such
				suspension.
								(C)Vacating of
				suspensionIf the Secretary determines that adequate reasons do
				not exist to continue the suspension of a registration under subparagraph (A),
				the Secretary shall vacate such suspension.
								(2)Cancellation of
				registration
								(A)In
				generalNot earlier than 10 days after providing the notice under
				subparagraph (B), the Secretary may cancel a registration if the Secretary
				determines that—
									(i)such registration
				was not updated in accordance with this section or contains false, incomplete,
				or inaccurate information; or
									(ii)the fee required
				under section 736C for such registration has not been paid within 30 days after
				the date due.
									(B)Notice of
				cancellationBefore cancelling the registration of a person or
				establishment under this section, the Secretary shall give notice to the person
				or establishment of the Secretary’s intent to cancel the registration and the
				basis for such cancellation.
								(C)Timely update or
				correctionIf a registration is adequately updated or corrected
				no later than 7 days after notice is provided under subparagraph (B) with
				respect to the registration, the Secretary shall not cancel such registration.
								.
				(e)Registration
			 fee
					(1)EstablishmentPart
			 2 of subchapter C of chapter VII of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 379g et seq.) is amended by adding at the end the following:
						
							736C.Registration
				fee
								(a)In
				generalIn the case of any
				registration under section 510 that is attributable to the manufacture,
				preparation, propagation, compounding, processing, or importing of a drug, the
				Secretary shall assess and collect an annual fee for such registration to
				defray the increase in the costs of drug safety activities.
								(b)Payable
				dateA fee under this section shall be payable—
									(1)for a facility
				that was not registered under section 510 for the preceding fiscal year, on the
				date of registration; and
									(2)for any other
				facility—
										(A)for fiscal year
				2012, not later than the sooner of 90 days after the date of the enactment of
				this section or December 31, 2011; and
										(B)for a subsequent
				fiscal year, not later than December 31 of such fiscal year.
										(c)Fee
				amounts
									(1)Total revenue
				amount
										(A)Initial
				yearFor fiscal year 2012,
				fees under subsection (a) shall, except as provided in subsections (f) and (g),
				be established to generate a total revenue amount that is equal to the increase
				in the costs of drug safety activities (as estimated by the Secretary) for such
				fiscal year.
										(B)Subsequent
				yearsFor each of fiscal
				years 2013 through 2016, fees under subsection (a) shall, except as provided in
				subsections (f) and (g), be the total revenue amount for fiscal year 2012, as
				adjusted under subsection (d).
										(2)Annual fee
				settingFor fiscal year 2012 and each subsequent fiscal year, the
				Secretary shall establish registration fees under subsection (a)—
										(A)based on the total
				revenue amount applicable under paragraph (1); and
										(B)taking into
				consideration the difference in costs of inspections between foreign and
				domestic establishments.
										(3)Transmission to
				CongressNot later than 60 days before the start of fiscal year
				2012 and each subsequent fiscal year, the Secretary shall transmit to the
				Congress—
										(A)the total revenue
				amount for the upcoming fiscal year, as applicable under paragraph (1);
				and
										(B)the registration
				fees for such year, as established under paragraph (2).
										(d)Inflation
				adjustmentFor fiscal year 2013 and subsequent fiscal years, the
				fee amount under subsection (c) shall be adjusted by the Secretary by notice,
				published in the Federal Register, for the respective fiscal year to reflect
				the greater of—
									(1)the total
				percentage change that occurred in the Consumer Price Index for all urban
				consumers (all items; United States city average) for the 12-month period
				ending June 30 preceding the fiscal year for which fees are being established;
									(2)the total
				percentage change for the previous fiscal year in basic pay under the General
				Schedule in accordance with section 5332 of title 5, United States Code, as
				adjusted by any locality-based comparability payment pursuant to section 5304
				of such title for Federal employees stationed in the District of Columbia; or
									(3)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 5 years of the preceding 6 fiscal years.
									The
				adjustment made each fiscal year under this subsection will be added on a
				compounded basis to the sum of all adjustments made each fiscal year after
				fiscal year 2011 under this subsection.(e)Fee waiver or
				reductionThe Secretary may grant to a person a waiver from, or a
				reduction of, one or more fees under this section if the Secretary finds
				that—
									(1)such waiver or
				reduction is necessary to protect the public health; or
									(2)the assessment of
				the fee would impose significant financial hardship because of limited
				resources available to such person or other circumstances.
									(f)Limitations
									(1)In
				generalFees under subsection (a) shall be refunded for a fiscal
				year beginning after fiscal year 2012 unless appropriations for salaries and
				expenses of the Food and Drug Administration for such fiscal year (excluding
				the amount of fees appropriated for such fiscal year) are equal to or greater
				than the amount of appropriations for the salaries and expenses of the Food and
				Drug Administration for the fiscal year 2012 (excluding the amount of fees
				appropriated for such fiscal year) adjusted in the same manner that fee amounts
				are adjusted under subsection (d).
									(2)AuthorityIf
				the Secretary does not assess fees under subsection (a) during any portion of a
				fiscal year because of paragraph (1) and if at a later date in such fiscal year
				the Secretary may assess such fees, the Secretary may assess and collect such
				fees, without any modification in the rate, for registration under section 510
				at any time in such fiscal year.
									(g)Crediting and
				availability of fees
									(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation to such appropriation account for salaries and expenses
				with such fiscal year limitation.
									(2)Collections and
				appropriations actsThe fees authorized by this section—
										(A)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriations Acts, or otherwise made available for obligation, for such
				fiscal year; and
										(B)shall only be
				collected and available to defray the costs of drug safety activities.
										(3)Authorization of
				appropriationsFor each of the fiscal years 2012 through 2016,
				there are authorized to be appropriated for fees under this section such sums
				as may be necessary.
									(h)Collection of
				unpaid feesIn any case in which the Secretary does not receive
				payment of a fee assessed under subsection (a) within 30 days after it is due,
				such fee shall be treated as a claim of the United States Government subject to
				subchapter II of chapter 37 of title 31, United States Code.
								(i)ConstructionThis
				section may not be construed to require that the number of full-time equivalent
				positions in the Department of Health and Human Services, for officers,
				employers, and advisory committees not engaged in drug safety activities, be
				reduced to offset the number of officers, employees, and advisory committees so
				engaged.
								(j)Annual fiscal
				reportsBeginning with fiscal year 2013, not later than 120 days
				after the end of each fiscal year for which fees are collected under this
				section, the Secretary shall prepare and submit to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate a report on the implementation of
				the authority for such fees during such fiscal year and the use, by the Food
				and Drug Administration, of the fees collected for such fiscal year.
								(k)Relation to
				other feesFees assessed and collected under this section are in
				addition to other fees assessed and collected under this Act with respect to
				the same person or establishment.
								(l)DefinitionsIn this section:
									(1)The term
				costs of drug safety activities means the expenses incurred in
				connection with drug safety activities for—
										(A)officers and
				employees of the Food and Drug Administration, contractors of the Food and Drug
				Administration, advisory committees, and costs related to such officers,
				employees, and committees and to contracts with such contractors;
										(B)laboratory space;
										(C)management of
				information, and the acquisition, maintenance, and repair of information
				technology resources;
										(D)leasing,
				maintenance, renovation, and repair of facilities and acquisition, maintenance,
				and repair of fixtures, furniture, scientific equipment, and other necessary
				materials and supplies; and
										(E)collecting fees
				under this section and accounting for resources allocated for drug safety
				activities.
										(2)The term
				drug safety activities means activities related to compliance by
				persons and establishments registered under section 510 with the requirements
				of this Act relating to drugs (including research related to and the
				development of standards (such as performance standards and preventive
				controls), risk assessments, hazard analyses, inspection planning and
				inspections, third-party inspections, compliance review and enforcement, import
				review, information technology support, test development, product sampling,
				risk communication, and administrative detention).
									.
					(2)Transitional
			 provisions
						(A)First imposition
			 of feesThe Secretary of Health and Human Services shall first
			 impose the fee established under section 736C of the Federal Food, Drug, and
			 Cosmetic Act, as added by paragraph (1), for fiscal years beginning with fiscal
			 year 2012.
						(B)Sunset
			 dateSection 736C of the Federal Food, Drug, and Cosmetic Act, as
			 added by paragraph (1), does not authorize the assessment or collection of a
			 fee for registration under section 510 of such Act (21 U.S.C. 360) occurring
			 after fiscal year 2016.
						(f)Modification of
			 registration formNot later than 180 days after the date of the
			 enactment of this Act, the Secretary of Health and Human Services shall modify
			 the registration forms under section 510 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 350d) to comply with the amendments made by this
			 section.
				102.Drug supply
			 quality and safety
				(a)DefinitionsSection
			 201(g) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(g)) is
			 amended by adding at the end the following:
					
						(3)In the case of a drug, the term
				component includes—
							(A)any active ingredient or bulk drug
				substance;
							(B)any inactive ingredient;
							(C)any intermediate of an active
				ingredient, inactive ingredient, or bulk drug substance, whether or not it
				appears in the finished product and whether or not derived from any chemical,
				human, animal, plant, or other material; and
							(D)any original source material for
				components specified in clauses (A), (B), and (C) whether or not the original
				source material—
								(i)appears in the finished product;
				and
								(ii)is derived from any chemical,
				human, animal, plant, or other
				material.
								.
				(b)Effective
			 quality systems
					(1)Prohibited
			 acts
						(A)RecordkeepingSection
			 301(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(e)) is
			 amended—
							(i)by
			 inserting 503C, after 417(g),; and
							(ii)by
			 inserting 503C, after 417,.
							(B)AdulterationSection 501 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 351) is amended by adding at the end the
			 following:
							
								(j)If it is a drug that was manufactured (as
				defined in section 503C) by a manufacturer that is or was at the time of such
				manufacture in violation of section 503C because of the failure to have in
				effect or implement an effective quality system in accordance with such
				section.
								.
						(2)System
			 requirementsThe Federal Food, Drug, and Cosmetic Act is amended
			 by inserting after section 503B (21 U.S.C. 353b) the following:
						
							503C.Effective
				quality system for drug manufacturers
								(a)In
				generalEach manufacturer of
				a drug required to be registered under section 510 shall have in effect and
				implement an effective quality system.
								(b)System
				requirementsAn effective quality system applicable to a
				manufacturer of a drug under subsection (a) shall require each of the
				following:
									(1)Management
				responsibilityThe manufacturer shall ensure that—
										(A)adequate resources
				are provided to ensure compliance with current good manufacturing
				practice;
										(B)procedures are
				established and maintained to ensure timely communication of product quality
				issues to appropriate levels of management, including executive
				management;
										(C)periodic reviews
				of process performance, product quality, and other elements of the quality
				system are conducted;
										(D)the periodic
				reviews under subparagraph (C) are evaluated by executive management to
				determine any appropriate action; and
										(E)the integrity of
				data, records, and regulatory submissions, including with respect to accuracy,
				veracity, and validity, is maintained.
										(2)Quality
				responsibility
										(A)Internal,
				independent unitThe manufacturer shall establish and maintain an
				internal, independent unit with the authority to ensure that all operations
				related to manufacturing drugs, including those performed by another person,
				are appropriately designed, approved, conducted, monitored, and corrected in
				compliance with current good manufacturing practice.
										(B)ProceduresThe
				manufacturer shall establish and maintain procedures to ensure that—
											(i)any discrepancy
				related to manufacturing a drug (including the discrepancy’s causes) is
				promptly identified, investigated, and corrected, the recurrence of the
				discrepancy is prevented, and any corrective or preventive action is verified
				or validated to ensure that such action is effective and does not adversely
				affect the drug; and
											(ii)ongoing reviews
				of all data related to manufacturing a drug are conducted to identify trends
				that might affect product quality and timely actions are performed to prevent
				any adverse effect on product safety, identity, quality, strength, or purity.
											(3)Risk
				managementThe manufacturer shall establish and maintain risk
				management procedures that ensure effective risk assessment, control, and
				communication. The risk assessment procedures shall ensure that all factors
				throughout the supply chain that may reasonably be expected to indicate a risk
				to the safety, identity, quality, strength, purity, or security of any drug
				manufactured by that manufacturer are identified, starting with factors
				relating to origin of all components including the original source materials;
				information relating to all such factors is continuously gathered, monitored,
				and evaluated; and new factors are promptly identified.
									(4)Supply Chain
				Management
										(A)In
				generalThe manufacturer shall establish and maintain procedures
				that ensure the safety, identity, quality, strength, purity, and security of
				all drugs and other materials used by that manufacturer. The supply chain
				procedures shall address the entire supply chain from original source materials
				used in the manufacture of the drug to the manufacturer. The supply chain
				procedures shall ensure that there is adequate followup, which shall include no
				longer receiving any source materials or drugs from, or using operations
				conducted by, any person who fails to implement timely corrections for supply
				chain management practices or other applicable requirements under this Act or
				sections 351 or 361 of the Public Health Service Act.
										(B)ProceduresSupply
				chain management procedures under subparagraph (A) shall include—
											(i)acceptance and
				rejection criteria for each component that ensures that such component is
				appropriate for its intended use and that include, unless not feasible using
				current technology, a sufficient impurity profile for each component, including
				each component that is naturally derived, except that the requirements of this
				clause shall not apply to any component of a licensed biological product unless
				required under the license issued for such product under section 351 of the
				Public Health Service Act or under paragraph (5);
											(ii)onsite audits,
				performed by qualified individuals, of each person that supplies a drug or
				conducts operations related to manufacturing, before such person begins initial
				supply or operation and at an appropriate frequency to assess the continued
				compliance of such person with the manufacturer’s supply chain practices and
				with the applicable requirements under this Act and sections 351 and 361 of the
				Public Health Service Act;
											(iii)requirements for
				a quality agreement with any person who supplies a drug or conducts operations
				related to manufacturing a drug which addresses all applicable current good
				manufacturing practice requirements;
											(iv)the sharing of
				manufacturing information by any person who supplies a drug or conducts
				operations related to manufacturing, including timely notification concerning
				any change to, discrepancy in, or defect in, materials or operations related to
				manufacturing, along with adequate information about such change, discrepancy,
				or defect;
											(v)when supplying any
				drug to another manufacturer, provision of a certificate of analysis for each
				batch and lot that includes complete source, manufacturing, and test
				information and results; and
											(vi)methods, which
				shall include acceptance and rejection criteria, adequate—
												(I)to detect, or exclude the possibility of,
				the presence of any substance that may reasonably be expected to indicate a
				risk to safety, identity, quality, strength, purity, or security; and
												(II)to detect, or exclude the possibility of,
				other risks to safety, identity, quality, strength, purity, or security.
												(5)Methods
										(A)In
				generalEach manufacturer shall establish and maintain procedures
				that ensure—
											(i)periodic
				evaluation and, where necessary, prompt revision of methods, including
				acceptance and rejection criteria, to ensure the safety, identity, quality,
				strength, purity, and security of each drug manufactured by such manufacturer,
				or component used in the manufacture of such drug;
											(ii)when any new risk
				is identified—
												(I)adoption of
				appropriate revised or new methods; and
												(II)evaluation of
				every batch and lot of drug using such revised methods; and
												(iii)if required, an
				application is submitted for timely approval by the Secretary of the revised or
				new methods under section 505, 506A, 512, or 571 of this Act or section 351 of
				the Public Health Service Act.
											(B)Determination of
				riskEach evaluation and
				revision under subparagraph (A)(i) shall be based on a determination of
				risk.
										(C)Notification
				regarding revised methodEach manufacturer of a drug shall
				promptly notify the Secretary and the appropriate body charged with revision of
				an official compendium of any revised method for such drug and its rationale.
				Such notification shall be made in such form and manner as the Secretary shall
				prescribe by regulation.
										(D)Orders regarding
				revised or new methodsIf the Secretary determines that a revised
				or new method, including acceptance and rejection criteria, is appropriate for
				the safety, identity, quality, strength, purity, or security of any drug, the
				Secretary may by letter order any manufacturer of such drug to promptly—
											(i)revise any method,
				or adopt any new method, and any related acceptance and rejection criteria for
				such drug; and
											(ii)implement such
				revised or new method and any related acceptance and rejection criteria.
											(6)Records
										(A)In
				generalEach manufacturer shall maintain adequate,
				contemporaneous records (which may be electronic) to document conformity with
				requirements under this section. Such records shall be accurate, indelible, and
				legible. Each manufacturer shall establish and maintain a procedure to ensure
				the identification, storage, protection, retrieval, retention, and disposition
				of such records.
										(B)Maintenance of
				records; inspectionEach manufacturer shall maintain records
				under subparagraph (A) for at least 2 years from the date of the expiration
				date of the drug involved and make such records readily available for
				inspection by the Secretary. Such records or copies thereof shall be subject to
				photocopying or other means of reproduction as part of such inspection. Each
				manufacturer shall provide to the Secretary these records or copies thereof in
				a timely manner, upon verbal or written request by an officer or employee duly
				designated by the Secretary.
										(7)Additional
				provisionsIf the Secretary determines that provisions in
				addition to those described in paragraphs (1) through (6) would be appropriate
				to provide additional assurance of the safety, identity, quality, strength,
				purity, or security of any drug, the Secretary may promulgate such provisions
				by regulation.
									(c)Exemptions and
				variancesAny person subject
				to any requirement prescribed pursuant to this section may petition the
				Secretary for an exemption or variance from such requirement. Such a petition
				shall be submitted to the Secretary in such form and manner as the Secretary
				shall prescribe by regulation. If, when granting a request for exemption or
				variance under this subsection, the Secretary determines that it is appropriate
				to apply the exemption or variance to more than one manufacturer, the Secretary
				shall publish a notice of the exemption or variance in the Federal
				Register.
								(d)DefinitionsIn this section:
									(1)The term
				manufacturer means any person who manufactures a drug.
									(2)The terms
				manufacture, manufacturing, or
				manufactured include preparation, processing, packing, or
				holding.
									(3)The term
				establish and maintain means adequately—
										(A)define, document
				(by paper or electronically), implement, and follow; and
										(B)review and, as
				needed, revise on an ongoing
				basis.
										.
					(3)ApplicationThe requirements of section 503C of the
			 Federal Food, Drug, and Cosmetic Act, as added by paragraph (2), apply
			 beginning on the date that is 2 years after the date of the enactment of this
			 Act.
					(c)Documentation of
			 supply chain
					(1)In
			 generalSection 510 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 360j), as amended, is further amended by adding at the end the
			 following:
						
							(r)Documentation of
				supply chainEach establishment required to be registered under
				this section for the manufacture, preparation, propagation, compounding, or
				processing of a drug, shall maintain and provide to the Secretary, upon
				request, adequate information, in electronic form, establishing—
								(1)where the drug,
				including its raw materials, was produced, including all preceding producers,
				manufacturers, distributors, and shippers; and
								(2)that the drug, its
				ingredients, and its raw materials were manufactured, prepared, propagated,
				compounded, processed, distributed, shipped, warehoused, brokered, imported,
				and conveyed under conditions that ensure the identity, strength, quality, and
				purity of the drug.
								.
					(2)ApplicationThe
			 amendment made by paragraph (1) applies beginning on the date that is 2 years
			 after the date of the enactment of this Act.
					103.Inspection of
			 producers of drugs
				(a)InspectionSubsection
			 (h) of section 510 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360)
			 is amended—
					(1)by striking (h) and
			 inserting (h)(1); and
					(2)by adding at the
			 end the following:
						
							(2)Notwithstanding paragraph (1), every
				establishment engaged in the manufacture, propagation, compounding, or
				processing of a drug that is a finished dosage form or an active pharmaceutical
				ingredient shall be inspected pursuant to section 704 by one or more officers
				or employees duly designated by the Secretary—
								(A)at least once in the 2-year period
				beginning with the date of registration of such establishment pursuant to this
				section and at least once in every successive 2-year period thereafter;
				or
								(B)at
				least once in the 4-year period beginning with the date of registration of such
				establishment pursuant to this section and at least once in every successive
				4-year period thereafter, if the Secretary determines that sufficient
				information about the type of product produced in the establishment, inspection
				history, compliance history, and such additional factors as the Secretary
				determines by guidance, exists to assess risk and to establish a risk-based
				inspection schedule.
								(3)The Secretary shall conduct an inspection
				of a drug establishment when the establishment begins to manufacture, prepare,
				propagate, compound, or process a drug that is a finished dosage form or active
				pharmaceutical ingredient before the drug is introduced into interstate
				commerce if the active ingredient is new to the drug product or the drug has
				undergone a major change requiring prior approval by the Secretary of a
				supplement to an application submitted under section 505. Notwithstanding the
				preceding sentence, the Secretary may opt against conducting such an inspection
				if the Secretary determines, based on the inspection history of the
				establishment, that such an inspection is not necessary to verify the data
				contained in the application (or supplement to the application) submitted under
				section 505, ensure compliance with current good manufacturing practices, or
				otherwise ensure the safety of the drug or ingredient.
							(4)The Secretary may inspect, pursuant to
				section 704, every establishment engaged in the manufacture, propagation,
				compounding, or processing of an excipient of a drug to the same extent as the
				Secretary is authorized to inspect an establishment engaged in the manufacture,
				propagation, compounding, or processing of any other drug.
							(5)Nothing in this subsection shall be
				construed as limiting the authority of the Secretary to conduct inspections of
				establishments under any other provision of the Act.
							(6)With respect to fiscal year 2012 and each
				subsequent fiscal year, the Secretary shall submit an annual report to the
				Congress on—
								(A)funding dedicated to inspections under
				this subsection of establishments engaged in the manufacture, propagation,
				compounding, or processing of a drug; and
								(B)the number of such establishments for which
				the frequency of such inspections has been modified pursuant to paragraph
				(2).
								(7)For purposes of determining inspection
				frequency under paragraph (2), the Secretary shall establish information
				systems capacity sufficient to assess risk and shall develop and maintain a
				risk-based system for conducting surveillance of current good manufacturing
				practices by establishments engaged in the manufacture, propagation,
				compounding, or processing of a drug that is a finished dosage form or an
				active pharmaceutical ingredient. The Secretary shall have such capacity in
				place and begin implementation of such risk-based system not later than 3 years
				after the date of the enactment of the Drug
				Safety Enhancement Act of 2011. Such risk-based system shall
				include consideration of the class of the establishment’s products and
				associated risks, the date the establishment was last inspected, the
				establishment’s compliance and safety history, the establishment’s shipping
				volume and history, and such other factors as the Secretary determines relevant
				to assessing the risk presented by the
				establishment.
							.
					(b)GAO
			 reportNot later than 3 years after the date of the enactment of
			 this Act, the Comptroller General of the United States shall submit a report to
			 the Congress on the risk-based process for conducting surveillance of current
			 good manufacturing practices developed and implemented under section 510(h)(7)
			 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a)(2) of
			 this section.
				(c)ApplicationThe
			 amendments made by this section shall apply to drugs introduced or delivered
			 for introduction into interstate commerce on or after the date of the enactment
			 of this Act.
				104.Prohibition
			 against delaying, limiting, or refusing inspectionSection
			 501 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351), as amended, is
			 further amended by adding at the end the following:
				
					(k)If it is a drug and it has been
				manufactured, processed, packed, or held in any factory, warehouse, or
				establishment and the owner, operator, or agent of such factory, warehouse, or
				establishment, or any agent of a governmental authority in the foreign country
				within which such factory, warehouse, or establishment is located, delays or
				limits an inspection, or refuses to permit entry or inspection, under section
				510(h) or
				704.
					.
			105.Clarification
			 of inspection authority related to BIMO and IRB inspections
				(a)In
			 generalSection 704(a)(1) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374(a)(1)), is
			 amended—
					(1)by inserting after
			 the second sentence the following: For purposes of enforcement of this
			 Act, officers or employees duly designated by the Secretary, upon presenting
			 appropriate credentials and a written notice to the owner, operator, or agent
			 in charge, are also authorized to enter, at reasonable times, any premises of a
			 clinical investigator, sponsor, monitor, contract research organization, site
			 management organization, institutional review board, or other person that
			 oversees, initiates, or conducts a clinical investigation subject to section
			 505(i), or a postmarket study or clinical trial subject to section 505(k) or
			 505(o).; and
					(2)by inserting
			 or any establishment associated with a clinical investigation subject to
			 section 505(i), or a postmarket study or clinical trial subject to section
			 505(k) or 505(o) (including the premises of any clinical investigator, sponsor,
			 monitor, contract research organization, site management organization, person
			 that oversees or participates in data acquisition, data generation, data
			 archiving, or data analysis, institutional review board, or any other person,
			 other than a subject, that participates in the conduct of a clinical
			 investigation of a drug), before inspection shall extend to all
			 things therein.
					(b)Conforming
			 amendmentSection 704(a)(2)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374(a)(2)) is amended by
			 striking third sentence and inserting fourth
			 sentence.
				106.Notification,
			 nondistribution, and recall of adulterated or misbranded drug products
				(a)Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331) is amended by adding at
			 the end the following:
					
						(uu)(1)The failure to notify
				the Secretary in violation of section 568(a).
							(2)The failure to comply with any order
				issued under section
				568.
							.
				(b)Notification,
			 nondistribution, and recall of adulterated or misbranded
			 drugsSubchapter E of chapter V of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 360bbb et seq.) is amended by adding at the end the
			 following:
					
						568.Notification,
				Nondistribution, And Recall Of Adulterated Or Misbranded Drugs
							(a)Notification,
				nondistribution, and recall of adulterated or misbranded drugs
								(1)In
				generalA person required,
				with respect to drugs, to register under section 510, 801(r), or 801(s) that
				has reason to believe that—
									(A)a drug when
				introduced into or while in interstate commerce, or while held for sale
				(regardless of whether the first sale) after shipment in interstate commerce,
				is adulterated or misbranded, and
									(B)as a result, the
				use or consumption of, or exposure to, the drug (or an ingredient or component
				used in any such drug) may result in illness or injury to humans or
				animals,
									shall, as
				soon as practicable, notify the Secretary of the identity and location of the
				drug.(2)Manner of
				notificationNotification under paragraph (1) shall be made in
				such manner and by such means as the Secretary may require by regulation.
								(b)Voluntary
				recallThe Secretary may request that any person who distributes
				a drug that the Secretary has reason to believe is adulterated, misbranded, or
				otherwise in violation of this Act voluntarily—
								(1)recall such drug;
				and
								(2)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
								(c)Order To cease
				distributionIf the Secretary has reason to believe that the use
				or consumption of, or exposure to, a drug may result in illness or injury to
				humans or animals, the Secretary shall have the authority to issue an order
				requiring any person who distributes such drug to immediately cease
				distribution of such drug.
							(d)Action following
				orderAny person who is subject to an order under subsection (c)
				shall immediately cease distribution of such drug and provide notification as
				required by such order, and may appeal within 24 hours of issuance of such
				order to the Secretary. Such appeal may include a request for an informal
				hearing and a description of any efforts to recall such drug undertaken
				voluntarily by the person, including after a request under subsection (b).
				Except as provided in subsection (f), an informal hearing shall be held as soon
				as practicable, but not later than 5 calendar days, or less as determined by
				the Secretary, after such an appeal is filed, unless the parties jointly agree
				to an extension. After affording an opportunity for an informal hearing, the
				Secretary shall determine whether the order should be amended to require a
				recall of such drug. If, after providing an opportunity for such a hearing, the
				Secretary determines that inadequate grounds exist to support the actions
				required by the order, the Secretary shall vacate the order.
							(e)Order To
				recall
								(1)AmendmentExcept
				as provided under subsection (f), if after providing an opportunity for an
				informal hearing under subsection (d), the Secretary determines that the order
				should be amended to include a recall of the drug with respect to which the
				order was issued, the Secretary shall amend the order to require a recall.
								(2)ContentsAn
				amended order under paragraph (1) shall—
									(A)specify a
				timetable in which the recall will occur;
									(B)require periodic
				reports to the Secretary describing the progress of the recall; and
									(C)provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall. In providing for such notice, the Secretary may allow for the
				assistance of health professionals, State or local officials, or other
				individuals designated by the Secretary.
									(f)Emergency recall
				order
								(1)In
				generalIf the Secretary has credible evidence or information
				that a drug subject to an order under subsection (c) presents an imminent
				threat of serious adverse health consequences or death to humans or animals,
				the Secretary may issue an order requiring any person who distributes such
				drug—
									(A)to immediately
				recall such drug; and
									(B)to provide for
				notice, including to individuals as appropriate, to persons who may be affected
				by the recall.
									(2)Action following
				orderAny person who is subject to an emergency recall order
				under this subsection shall immediately recall such drug and provide
				notification as required by such order, and may appeal within 24 hours after
				issuance such order to the Secretary. The person subject to an emergency recall
				order shall conduct the recall notwithstanding the pendency of any such appeal.
				An informal hearing shall be held as soon as practicable but not later than 5
				calendar days, or less as determined by the Secretary, after such an appeal is
				filed, unless the parties jointly agree to an extension. After affording an
				opportunity for an informal hearing, the Secretary shall determine whether the
				order should be amended pursuant to subsection (e)(1). If, after providing an
				opportunity for such a hearing, the Secretary determines that inadequate
				grounds exist to support the actions required by the order, the Secretary shall
				vacate the order.
								(g)Notice to
				consumers and health officialsThe Secretary shall, as the
				Secretary determines to be necessary, provide notice of a recall order under
				this section to consumers to whom the drug was, or may have been, distributed
				and to appropriate State and local health officials.
							(h)Savings
				clauseNothing contained in this section shall be construed as
				limiting—
								(1)the authority of
				the Secretary to issue an order to cease distribution of, or to recall, a drug
				under any other provision of this Act or the Public Health Service Act; or
								(2)the ability of the
				Secretary to request any person to perform a voluntary activity related to any
				drug subject to this Act or the Public Health Service Act.
								.
				(c)Articles subject
			 to refusalThe third sentence
			 of subsection (a) of section 801 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381) is amended by inserting or (4) in the case of a drug,
			 such article is subject to an order under section 568 to cease distribution of
			 or recall the article, before then such article shall be refused
			 admission.
				(d)ApplicationSections
			 301(uu) and 568 of the Federal Food, Drug, and Cosmetic Act, as added by
			 subsections (a) and (b), shall apply with respect to a drug as of such date,
			 not later than 1 year after the date of the enactment of this Act, as the
			 Secretary of Health and Human Services shall specify.
				107.Notification
				(a)In
			 general
					(1)Prohibited
			 actsSection 301 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331), as amended, is further
			 amended by adding at the end the following:
						
							(vv)The failure to notify the Secretary in
				violation of section
				569.
							.
					(2)NotificationSubchapter E of chapter V of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360bbb et seq.), as amended, is further
			 amended by adding at the end the following:
						
							569.Notification
								(a)Notification to
				SecretaryWith respect to a drug, the Secretary may require
				notification to the Secretary by a regulated person of—
									(1)the use of, or
				exposure to, such drug which may result in illness or injury to humans or
				animals;
									(2)a significant loss
				or known theft of such drug;
									(3)a reasonable
				probability that such drug has been or is being counterfeited;
									(4)repeated failures
				by a manufacturer of a component or other material used in the manufacture of
				such drug to ensure compliance with applicable quality systems requirements
				under section 501(a)(2)(B) or 503C of this Act or section 351 or 361 of the
				Public Health Service Act;
									(5)any incident
				causing such drug to be mistaken for, or its labeling applied to, another drug;
									(6)any contamination
				or any significant chemical, physical, or other change or deterioration in such
				drug after distribution, or any failure of a distributed lot or batch of such
				drug to meet an established specification; and
									(7)any other type of
				information regarding such drug that the Secretary deems necessary for
				protection of the public health.
									(b)Manner of
				notificationNotification under this section shall be made in
				such manner and by such means as the Secretary may require by regulation or
				guidance.
								(c)DefinitionIn
				this section, the term regulated person means a person who is
				required to register under section 510, 801(r), or 801(s); a wholesale
				distributor of a drug product; and any other person that distributes drugs
				except exclusively for retail sale.
								.
				
					(b)Exchange of
			 Information
					(1)Prohibited
			 acts
						(A)In
			 generalThe first sentence of section 301(j) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 331(j)) is amended—
							(i)by
			 striking or before to the courts when relevant;
			 and
							(ii)by
			 inserting , or as specified in section 708, before any
			 information acquired.
							(B)Technical
			 correctionsThe first
			 sentence of such section 301(j) is further amended—
							(i)by
			 striking 573. and inserting 573; and
							(ii)by
			 striking the second of the two consecutive periods at the end.
							(2)AmendmentSection
			 708 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379) is
			 amended—
						(A)by striking
			 The Secretary and inserting (a) The Secretary;
			 and
						(B)by adding at the
			 end the following:
							
								(b)(1)(A)The Secretary may
				provide to any Federal agency acting within the scope of its jurisdiction any
				information respecting a drug that is exempt from disclosure pursuant to
				subsection (a) of section 552 of title 5, United States Code, by reason of
				subsection (b)(4) of such section.
										(B)Any such information provided to
				another Federal agency shall not be disclosed by such agency except in any
				investigation within the receiving agency’s jurisdiction or in an action or
				proceeding under the laws of the United States in which the receiving agency or
				the United States is a party.
										(2)(A)In carrying out this
				Act, the Secretary may provide to a State or local government agency any
				information respecting a drug that is exempt from disclosure pursuant to
				section 552(a) of title 5, United States Code, by reason of subsection (b)(4)
				of such section.
										(B)Any such information provided to a
				State or local government agency shall not be disclosed by such agency.
										(3)Except as provided by section 301(j),
				in carrying out this Act, the Secretary may provide to any person any
				information respecting a drug that is exempt from disclosure pursuant to
				section 552(a) of title 5, United States Code, by reason of subsection (b)(4)
				of such section, if the Secretary determines that providing the information to
				the person is appropriate under the circumstances and the recipient provides
				adequate assurances to the Secretary that the recipient will preserve the
				confidentiality of the information.
									(4)In carrying out this Act, the
				Secretary may provide any information respecting a drug that is exempt from
				disclosure pursuant to section 552(a) of title 5, United States Code, by reason
				of subsection (b)(4) of such section—
										(A)to any foreign government agency; or
										(B)any international organization
				established by law, treaty, or other governmental action and having
				responsibility—
											(i)to facilitate global or regional
				harmonization of standards and requirements in an area of responsibility of the
				Food and Drug Administration; or
											(ii)to promote and coordinate public
				health efforts, if the agency or organization provides adequate assurances to
				the Secretary that the agency or organization will preserve the confidentiality
				of the information.
											(c)Except as provided
				by section 301(j), the Secretary may disclose to the public any information
				respecting a drug that is exempt from disclosure pursuant to section 552(a) of
				title 5, United States Code, by reason of subsection (b)(4) of such section, if
				the Secretary determines that such disclosure is necessary to protect the
				public health.
								(d)Except as provided
				in subsection (e), the Secretary shall not be required to disclose under
				section 552 of title 5, United States Code, or any other provision of law any
				information respecting a drug obtained from a Federal, State, or local
				government agency, or from a foreign government agency, or from an
				international organization described in subsection (b)(4), if the agency or
				organization has requested that the information be kept confidential, or has
				precluded such disclosure under other use limitations, as a condition of
				providing the information.
								(e)Nothing in
				subsection (d) authorizes the Secretary to withhold information from the
				Congress or prevents the Secretary from complying with an order of a court of
				the United States.
								(f)This section shall
				not affect the authority of the Secretary to provide or disclose information
				under any other provision of law.
								.
						IIResponse
			201.Administrative
			 detention
				(a)Administrative
			 detention of drugsSection
			 304 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 334) is amended by
			 adding at the end the following:
					
						(i)Administrative
				detention of drugs
							(1)Detention
				authority
								(A)In
				generalIf during any lawful
				activity conducted by an officer or employee, a drug which such officer or
				employee has reason to believe is in violation of any provision of this Act is
				found, such officer or employee may order the drug detained (in accordance with
				regulations prescribed by the Secretary) for a reasonable period which may not
				exceed 20 days unless the Secretary determines that a period of detention
				greater than 20 days is required to institute an action under subsection (a) or
				section 302, in which case the Secretary may authorize a detention period of
				not to exceed 60 days.
								(B)Secretary’s
				approvalRegulations of the Secretary prescribed under this
				paragraph shall require that, before a drug may be ordered detained under this
				paragraph, the Secretary or an officer or employee designated by the Secretary
				approve such order.
								(C)Security of
				detained drugA detention order under this paragraph may
				require—
									(i)the labeling or
				marking of a drug during the period of its detention for the purpose of
				identifying the drug as detained; and
									(ii)that the drug be removed to a secure
				facility, as appropriate.
									(D)Appeal of
				detention order
									(i)Right to
				appealAny person who would be entitled to claim a drug if it
				were seized under subsection (a) may appeal to the Secretary a detention of
				such drug under this paragraph.
									(ii)Hearing and
				responseWithin 15 days of the date an appeal of a detention is
				filed with the Secretary, the Secretary shall after affording opportunity for
				an informal hearing by order confirm the detention or revoke it.
									(2)Limitation on
				movement of detained drugs
								(A)In
				generalExcept as authorized by subparagraph (B), a drug subject
				to a detention order issued under paragraph (1) shall not be moved by any
				person from the place at which it is ordered detained until—
									(i)released by the
				Secretary; or
									(ii)the expiration of
				the detention period applicable to such order,
									whichever occurs first.(B)ExceptionA drug subject to a detention order under
				paragraph (1) may be moved—
									(i)in
				accordance with regulations prescribed by the Secretary; and
									(ii)if not in final
				form for shipment, at the discretion of the manufacturer of the device for the
				purpose of completing the work required to put it in such form.
									.
				(b)RegulationsThe
			 Secretary shall issue regulations or guidance to implement the amendments made
			 by this section.
				(c)Prohibited
			 ActsSection 301(r) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331), is amended—
					(1)by inserting
			 , drug, after device, each place it appears;
			 and
					(2)by inserting
			 or section 304(i) after section 304(g).
					(d)Effective
			 dateThe amendments made by this section shall apply beginning on
			 the day that is 180 days after the date of enactment of this Act.
				202.Destruction of
			 adulterated, misbranded, or counterfeit drugs offered for import
				(a)In
			 generalSection 801 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by adding at
			 the end the following:
					
						(q)(1)Subject to paragraph (2), the Secretary of
				the Treasury shall cause the destruction, upon referral from the Secretary of
				Health and Human Services, of any drug that—
								(A)poses a reasonable probability of
				causing a significant adverse health effect, as determined by the Secretary of
				Health and Human Services; or
								(B)is
				valued at an amount that is $2,000 or less (or such higher amount as the
				Secretary of the Treasury may set by regulation pursuant to section 498 of the
				Tariff Act of 1930).
								(2)The Secretary of Health and Human Services
				shall issue regulations providing for notice and an opportunity for an informal
				hearing for destruction of drugs under paragraph (1). The regulations under
				this paragraph shall allow the Secretary of Health and Human Services to
				provide the notice and opportunity for an informal hearing to the owner or
				consignee after the destruction has occurred.
							(3)For a drug not described in paragraph (1),
				the Secretary of Health and Human Services shall provide for notice and an
				opportunity for an informal hearing to the owner or consignee before the
				destruction of the drug under the fifth sentence of subsection
				(a).
							.
				(b)Conforming
			 amendmentThe fifth sentence of subsection (a) of section 801 of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381) is amended by striking
			 The Secretary of the Treasury shall and inserting Except
			 as provided in subsection (q), the Secretary of the Treasury shall.
				(c)ApplicationThe
			 amendments made by subsections (a) and (b) shall apply beginning on the day
			 that is 90 days after the date of the enactment of this Act.
				203.Criminal
			 penaltiesSection 303 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended—
				(1)in subsection
			 (a)—
					(A)in paragraph (1),
			 by striking Any and inserting Except as provided in
			 paragraph (2) or (3), any; and
					(B)by adding at the
			 end the following:
						
							(3)Notwithstanding paragraph (1), any person
				who, with respect to a drug, knowingly violates paragraph (a), (b), (c), (d),
				(f), (g), (i), (k), or (jj)(3) of section 301 shall be imprisoned for not more
				than 10 years or fined in accordance with title 18, United States Code, or
				both.
							;
				and
					(2)in subsection
			 (b)(1), by striking fined not more than $250,000 and inserting
			 fined in accordance with title 18, United States Code.
				204.Civil
			 penalties
				(a)In
			 generalSection 303(f) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(f)) is amended by striking
			 paragraph (4) and inserting the following:
					
						(4)(A)Except as provided in
				paragraph (3) and subsection (g), any person who violates a requirement of this
				Act that relates to drugs shall be subject to a civil penalty in an amount not
				to exceed—
								(i)$500,000 for each such violation;
				and
								(ii)for all such violations
				adjudicated in a single proceeding, $10,000,000.
								(B)Each violation described in
				subparagraph (A) and each day during which
				the violation continues shall be considered to be a separate
				offense.
							.
				(b)Conforming
			 amendments
					(1)Section 303(f)(3) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 331(f)(3)) is amended—
						(A)in subparagraph
			 (A), by striking Any person who and inserting
			 Notwithstanding paragraph (4), any person who; and
						(B)in subparagraph
			 (B), by striking If a violation of and inserting
			 Notwithstanding paragraph (4), if a violation of.
						(2)Section 303(g)(1)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(g)(1)) is amended by
			 striking With respect to a person who and inserting
			 Notwithstanding subsection (f)(4), with respect to a person
			 who.
					205.SeizureSection 304(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 334(b)) is amended—
				(1)by striking
			 (b) and inserting (b)(1); and
				(2)by adding at the
			 end the following:
					
						(2)Procedure with respect to drugs;
				multiplicity of pending proceedingsIn the case of a violation relating to a
				drug, the article, equipment, or other thing proceeded against shall be liable
				to seizure by process pursuant to the libel, and the procedure in cases under
				this section shall conform, as nearly as may be, to the procedure in admiralty
				rather than the procedure used for civil asset forfeiture proceedings set forth
				in section 983 of title 18, United States Code. On demand of either party, any
				issue of fact joined in any such case brought under this section shall be tried
				by jury. Any such seizure brought under this section is not governed by Rule G
				of the Supplemental Rules of Admiralty or Maritime Claims and Asset Forfeiture
				Actions. In addition, exigent circumstances shall be deemed to exist for all
				such seizures brought under this section, and in such cases, the summons and
				arrest warrant shall be issued by the clerk of the court without court review.
				When libel for condemnation proceedings relating to a drug under this section,
				involving the same claimant and the same issues of adulteration or misbranding,
				are pending in two or more jurisdictions, such pending proceedings, upon
				application of the claimant reasonably made to the court of one such
				jurisdiction, shall be consolidated for trial by order of such court, and tried
				in (1) any district selected by the claimant where one of such proceedings is
				pending; or (2) a district agreed upon by stipulation between the parties. If
				no order for consolidation is so made within a reasonable time, the claimant
				may apply to the court of one such jurisdiction, and such court (after giving
				the United States attorney for such district reasonable notice and opportunity
				to be heard) shall by order, unless good cause to the contrary is shown,
				specify a district of reasonable proximity to the claimant's principal place of
				business, in which all such pending proceedings shall be consolidated for trial
				and tried. Such order of consolidation shall not apply so as to require the
				removal of any case the date for trial of which has been fixed. The court
				granting such order shall give prompt notification thereof to the other courts
				having jurisdiction of the cases covered
				thereby.
						.
				206.Asset
			 forfeiture
				(a)In
			 generalSection 303 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 333) is amended by adding at
			 the end the following:
					
						(h)Forfeiture
				related to violations with respect to drugs
							(1)Criminal
				forfeitureAny person
				convicted of a violation of section 301 with respect to drugs, or a conspiracy
				to commit such violation, shall forfeit to the United States any property, real
				or personal, constituting or traceable to the gross proceeds obtained, directly
				or indirectly, as a result of such violation. Pursuant to section 2461(c) of
				title 28, United States Code, the provisions of section 413 of the Controlled
				Substances Act, except subsections (a), (d), and (q) of such section 413, shall
				apply to criminal forfeitures under this paragraph.
							(2)Civil
				forfeitureAny property, real
				or personal, constituting or traceable to the gross proceeds obtained, directly
				or indirectly, as a result of a violation of section 301 with respect to drugs,
				or a conspiracy to commit such violation, is subject to forfeiture to the
				United States in accordance with the provisions of chapter 46 of title 18,
				United States Code, except that such duties as are imposed upon the customs
				officer or any other person with respect to the seizure and forfeiture of
				property under the customs laws as described in section 981(d) of title 18,
				United States Code, shall be performed with respect to seizures and forfeitures
				of property under this section by such officers, agents, or other persons as
				may be authorized or designated for that purpose by the
				Secretary.
							.
				(b)Civil forfeiture
			 statute definitionSubparagraph (C) of section 983(i)(2) of title
			 18, United States Code, is amended to read as follows:
					
						(C)section 304 of the Federal Food, Drug, and
				Cosmetic
				Act;
						.
				IIIImportation and
			 Exportation
			301.Documentation
			 for admissibility of imports
				(a)ProhibitionSection
			 301 of the Federal, Food, Drug, and Cosmetic Act (21 U.S.C. 331), as amended,
			 is further amended by adding at the end the following:
					
						(ww)The submission (with respect to drugs) of
				information that is required pursuant to section 801 that is inaccurate or
				incomplete.
						(xx)The failure (with
				respect to drugs) to submit information that is required pursuant to section
				801.
						.
				(b)Documentation
			 for importsSection 801 of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 381), as amended, is further amended by adding at the end the
			 following:
					
						(r)Documentation
							(1)SubmissionThe
				Secretary may require by regulation the submission of documentation or other
				information for a drug that is imported or offered for import into the United
				States. When developing any regulation in accordance with this paragraph, to
				the extent that the collection of documentation or other information involves
				Customs and Border Protection efforts or resources, the Secretary shall consult
				with Customs and Border Protection.
							(2)FormatA
				regulation under paragraph (1) may specify the format for submission of the
				documentation or other information.
							(3)Refusal of
				admissionA drug imported or offered for import into the United
				States shall be refused admission unless all documentation and information the
				Secretary requires under this Act or the Public Health Service Act for such
				article is
				submitted.
							.
				302.Registration
			 for commercial importers; fee
				(a)Registration
					(1)ProhibitionsSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331), as amended, is further amended by adding at the
			 end the following:
						
							(yy)The failure to register in accordance with
				section
				801(s).
							.
					(2)MisbrandingSection 502(o) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 352(o)), as amended, is further amended by
			 inserting if it is imported or offered for import by an importer not
			 duly registered under section 801(s), before or if it does not
			 bear.
					(3)RegistrationSection 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381) is amended by adding at the end the
			 following:
						
							(s)Registration of
				importers
								(1)RegistrationThe
				Secretary shall require an importer of drugs—
									(A)to be registered
				with the Secretary in a form and manner specified by the Secretary; and
									(B)consistent with
				section 1012, to submit appropriate unique identifiers as a condition of
				registration.
									(2)Good importer
				practicesThe maintenance of registration under this subsection
				is conditioned on compliance with good importer practices in accordance with
				the following:
									(A)The Secretary, in
				consultation with Customs and Border Protection, shall promulgate regulations
				to establish good importer practices that specify the measures an importer
				shall take to ensure imported drugs are in compliance with the requirements of
				this Act and the Public Health Service Act.
									(B)The measures under
				subparagraph (A) shall ensure that the importer—
										(i)has adequate
				information about the article, its hazards, and the requirements of this Act
				and the Public Health Service Act applicable to such article;
										(ii)has adequate
				information or procedures in place to verify that both the article and each
				person that produced, manufactured, processed, packed, transported, or held the
				article, including components of the article, are in compliance with the
				requirements of this Act and the Public Health Service Act; and
										(iii)has adequate
				procedures in place to take corrective action, such as the ability to
				appropriately trace, withhold, and recall articles, if an article imported by
				the importer is not in compliance with the requirements of this Act or the
				Public Health Service Act.
										(C)In promulgating
				good importer practice regulations under this subsection, the Secretary may, as
				appropriate, take into account differences among importers and the types of
				imports, including based on the level of risk posed by the imported
				drug.
									(3)Suspension of
				registration
									(A)In
				generalRegistration under this subsection is subject to
				suspension upon a finding by the Secretary, after notice and an opportunity for
				an informal hearing, of—
										(i)a
				violation of this Act; or
										(ii)the knowing or
				repeated making of an inaccurate or incomplete statement or submission of
				information relating to the importation of a drug.
										(B)RequestThe
				importer whose registration is suspended may request that the Secretary vacate
				the suspension of registration when such importer has corrected the violation
				that is the basis for such suspension.
									(C)Vacating of
				suspensionIf the Secretary determines that adequate reasons do
				not exist to continue the suspension of a registration, the Secretary shall
				vacate such suspension.
									(4)Cancellation of
				registration
									(A)In
				generalNot earlier than 10 days after providing the notice under
				subparagraph (B), the Secretary may cancel a registration if the Secretary
				determines that—
										(i)such registration
				was not updated in accordance with this section or otherwise contains false,
				incomplete, or inaccurate information; or
										(ii)the registration
				fee required under section 743 for such registration has not been paid within
				30 days after the date due.
										(B)Notice of
				cancellationCancellation shall be preceded by notice to the
				importer of the intent to cancel the registration and the basis for such
				cancellation.
									(C)Timely update or
				correctionIf the registration for the importer is updated or
				corrected no later than 7 days after notice is provided under subparagraph (B),
				the Secretary shall not cancel such registration.
									(5)ExemptionsThe
				Secretary, by notice in the Federal Register—
									(A)shall establish an
				exemption from the requirements of this subsection for importations for
				personal use; and
									(B)may establish
				other exemptions from the requirements of this subsection.
									.
					(4)RegulationsNot
			 later than 36 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services in consultation with the Commissioner responsible
			 for Customs and Border Protection shall promulgate the regulations required to
			 carry out section 801(s) of the Federal Food, Drug, and Cosmetic Act, as added
			 by paragraph (3). In establishing the effective date of a regulation
			 promulgated under section 801(s), the Secretary shall, in consultation with the
			 Commissioner responsible for Customs and Border Protection, as appropriate,
			 provide a reasonable period of time for an importer of a drug to comply with
			 good importer practices, taking into account differences among importers and
			 the types of imports, including based on the level of risk posed by the
			 imported product.
					(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 24 months after the date of enactment of this Act.
					(b)FeeSubchapter
			 C of chapter VII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379f et
			 seq.) is amended by adding at the end the following:
					
						6Importers of
				Drugs
							743.Importers of
				drugs
								(a)ImportersThe
				Secretary shall assess and collect an annual fee for the registration of an
				importer under section 801(s).
								(b)Amount of
				fee
									(1)Base
				amountsThe registration fee under subsection (a) shall
				be—
										(A)for fiscal year
				2012, $500; and
										(B)for fiscal year
				2013 and each subsequent fiscal year, the fee for fiscal year 2012 as adjusted
				under paragraph (2).
										(2)AdjustmentFor
				fiscal year 2013 and subsequent fiscal years, the fees established pursuant to
				paragraph (1) shall be adjusted by the Secretary by notice, published in the
				Federal Register, for a fiscal year to reflect the greater of—
										(A)the total
				percentage change that occurred in the Consumer Price Index for all urban
				consumers (all items; United States city average) for the 12-month period
				ending June 30 preceding the fiscal year for which fees are being established;
										(B)the total
				percentage change for the previous fiscal year in basic pay under the General
				Schedule in accordance with section 5332 of title 5, United States Code, as
				adjusted by any locality-based comparability payment pursuant to section 5304
				of such title for Federal employees stationed in the District of Columbia; or
										(C)the average annual
				change in the cost, per full-time equivalent position of the Food and Drug
				Administration, of all personnel compensation and benefits paid with respect to
				such positions for the first 5 years of the preceding 6 fiscal years.
										(3)Compounded
				basisThe adjustment made each fiscal year pursuant to this
				subsection shall be added on a compounded basis to the sum of all adjustments
				made each fiscal year after fiscal year 2012 under this subsection.
									(4)Waiver for
				importers required to pay registration feeThe Secretary shall
				waive the fee applicable to a person under this section if such person is
				required to pay both—
										(A)a fee under
				section 736C for registration of one or more establishments under section 510,
				for drugs; and
										(B)a fee under this
				section for registration as an importer under section 801(s).
										(c)Crediting and
				availability of fees
									(1)In
				generalFees authorized under subsection (a) shall be collected
				and available for obligation only to the extent and in the amount provided in
				advance in appropriations Acts. Such fees are authorized to remain available
				until expended. Such sums as may be necessary may be transferred from the Food
				and Drug Administration salaries and expenses appropriation account without
				fiscal year limitation to such appropriation account for salaries and expenses
				with such fiscal year limitation.
									(2)Collections and
				appropriations actsThe fees authorized by this section—
										(A)shall be retained
				in each fiscal year in an amount not to exceed the amount specified in
				appropriations Acts, or otherwise made available for obligation, for such
				fiscal year; and
										(B)shall only be
				collected and available to cover the costs associated with registering
				importers under sections 801(s) and with ensuring compliance with good importer
				practices.
										(3)Authorization of
				appropriationsFor each of fiscal years 2012 through 2016, there
				are authorized to be appropriated for fees under this section such sums as may
				be necessary.
									.
				(c)InspectionSection 704 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374) is amended by adding at the end the
			 following:
					
						(h)ImportersEvery person engaged in the importing of
				any drug shall, upon request of an officer or employee designated by the
				Secretary, permit such officer or employee at all reasonable times to inspect
				the facilities of such person and have access to, and to copy and verify, any
				related
				records.
						.
				303.Registration
			 for customs brokers
				(a)Registration
					(1)ProhibitionsSection 301(yy) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 331), as added by section 302(a)(1), is amended by
			 inserting or 801(t) after 801(s).
					(2)MisbrandingSection 502(o) (21 U.S.C. 352(o)), as
			 amended by section 302(a)(2), is amended—
						(A)by inserting or a customs
			 broker after by an importer; and
						(B)by inserting
			 or 801(t) after 801(s).
						(3)RegistrationSection 801 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 381), as amended, is further amended by adding at the
			 end the following:
						
							(t)Registration of
				customs broker
								(1)RegistrationThe
				Secretary shall require a customs broker, with respect to the importation of
				drugs—
									(A)to be registered
				with the Secretary in a form and manner specified by the Secretary; and
									(B)consistent with
				section 1012, to submit appropriate unique identifiers as a condition of
				registration.
									(2)Cancellation of
				registration
									(A)In
				generalNot earlier than 10 days after providing the notice under
				subparagraph (B), the Secretary may cancel a registration that the Secretary
				determines was not updated in accordance with this section or other wise
				contains false, incomplete, or inaccurate information.
									(B)Notice of
				cancellationCancellation shall be preceded by notice to the
				customs broker of the intent to cancel the registration and the basis for such
				cancellation.
									(C)Timely update or
				correctionIf the registration for the customs broker is updated
				or corrected no later than 7 days after notice is provided under subparagraph
				(B), the Secretary shall not cancel such registration.
									(3)NotificationThe
				Secretary shall notify the Commissioner responsible for Customs and Border
				Protection whenever the Secretary cancels a registration under this subsection.
								(4)ExemptionsIn
				consultation with the Commissioner responsible for Customs and Border
				Protection, the Secretary, by notice published in the Federal Register—
									(A)shall establish an
				exemption from the requirements of this subsection for importations for
				personal use; and
									(B)may establish
				other exemptions from the requirements of this subsection.
									(5)Civil
				penaltiesNotwithstanding any other provision in this Act, a
				customs broker who violates section 301 because of a violation of subsection
				(ww), (xx), or (yy) of such section shall not be subject to a civil penalty
				under section 303(f)(1)(C) of this Act.
								.
					(4)RegulationsNot
			 later than 24 months after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, in consultation with the Commissioner responsible
			 for Customs and Border Protection, shall promulgate the regulations required to
			 carry out section 801(t) of the Federal Food, Drug, and Cosmetic Act, as added
			 by paragraph (3).
					(5)Effective
			 dateThe amendments made by this subsection shall take effect on
			 the date that is 24 months after the date of enactment of this Act.
					(b)InspectionSection 704 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 374), as amended, is further amended by adding at the
			 end the following:
					
						(i)BrokersEvery customs broker required to be
				registered with the Secretary shall, upon request of an officer or employee
				designated by the Secretary, permit such officer or employee at all reasonable
				times to inspect the facilities of such person and have access to, and to copy
				and verify, any related
				records.
						.
				304.Exportation
			 certificate programSection
			 801(e)(4) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 381(e)(4)) is
			 amended—
				(1)in subparagraph
			 (B), by striking If the Secretary and inserting With
			 respect to a device, if the Secretary; and
				(2)by adding at the
			 end the following:
					
						(C)With respect to a drug:
							(i)A certification by the Secretary under
				subparagraph (A) need not be in writing.
							(ii)Subparagraph (A) applies only with
				respect to exportation from the United States.
							(iii)Any person who exports from a
				country other than the United States a drug approved in the United States may
				request that the Secretary certify that the exported drug meets the applicable
				requirements of this Act. The Secretary shall issue such a certification within
				20 days of the receipt of a request for such certification if the request
				demonstrates that the drug meets the applicable requirements of this
				Act.
							(iv)For purposes of this subparagraph, a
				certification by the Secretary shall be made on such basis and in such form
				(such as a publicly available listing) as the Secretary determines
				appropriate.
							(v)If the Secretary, with respect to a drug,
				issues an export certification within the 20 days prescribed by subparagraph
				(A) or clause (iii) of this subparagraph, a fee for such certification may be
				charged but such fee shall not exceed such amount as the Secretary determines
				is reasonably related to the cost of issuing such certificates. The Secretary
				may adjust this fee annually to account for inflation and other cost
				adjustments. Fees collected for a fiscal year pursuant to this subparagraph
				shall be credited to the appropriation account for salaries and expenses of the
				Food and Drug Administration and shall be available in accordance with
				appropriations Acts until expended, without fiscal year limitation. Such fees
				shall be collected in each fiscal year in an amount equal to the amount
				specified in appropriations Acts for such fiscal year and shall only be
				collected and available for the costs of the Food and Drug Administration to
				cover the cost of issuing such certifications. Such sums as necessary may be
				transferred from such appropriation account for salaries and expenses of the
				Food and Drug Administration without fiscal year limitation to such
				appropriation account for salaries and expenses with fiscal year
				limitation.
							.
				305.Extraterritorial
			 jurisdiction
				(a)In
			 generalChapter III of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.) is amended by
			 adding at the end the following:
					
						311.Extraterritorial
				jurisdictionThere is
				extraterritorial jurisdiction over any violation of this Act relating to any
				drug if such drug was intended for import into the United States or if any act
				in furtherance of the violation was committed in the United
				States.
						.
				(b)ProhibitionSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331), as amended, is further amended by adding at the
			 end the following:
					
						(zz)The production, manufacture, processing,
				preparation, packing, holding, or distribution of an adulterated or misbranded
				drug with the knowledge or intent that such drug will be imported into the
				United States, or the production, manufacture, processing, preparation,
				packing, holding, or distribution of a drug with the knowledge or intent that
				the drug will be imported into the United States in violation of section 505.
						.
				306.Dedicated
			 foreign inspectorateSection
			 704 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 374), as amended, is
			 further amended by adding at the end the following:
				
					(j)The Secretary shall establish and maintain
				a corps of inspectors dedicated to inspections of foreign drug facilities and
				establishments. This corps shall be staffed and funded by the Secretary at a
				level sufficient to allow it to conduct inspections of foreign drug facilities
				and establishments at a frequency at least equivalent to the inspection rate of
				domestic drug facilities and
				establishments.
					.
			IVMiscellaneous
			401.Unique
			 identification number for establishments, importers, and customs
			 brokersChapter X of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by
			 adding at the end the following:
				
					1012.Unique
				identifier
						(a)Registration of
				establishmentsA person required to register a drug establishment
				pursuant to section 510 shall submit, at the time of registration, a unique
				identifier for the establishment.
						(b)Registration of
				importers and customs brokersA person required to register
				pursuant to section 801(s) or 801(t) shall submit, at the time of registration,
				a unique identifier for the principal place of business for which such person
				is required to register under section 801(s) or 801(t).
						(c)GuidanceThe
				Secretary may, by guidance, and, with respect to importers and customs brokers,
				in consultation with the Commissioner responsible for Customs and Border
				Protection, specify the unique numerical identifier system to be used to meet
				the requirements of subsections (a) and (b) and the form, manner, and timing of
				a submission under such subsections. Development of such guidance shall take
				into account the utilization of existing unique identification schemes and
				compatibility with customs automated systems.
						(d)ImportationA
				drug imported or offered for import shall be refused admission unless the
				appropriate unique identifiers, as specified by the Secretary, are provided for
				such article.
						.
			402.Country of
			 origin labeling
				(a)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
					
						(aa)If it is a
				finished dosage form drug and the Web site of the manufacturer of such drug
				does not list—
							(1)the country of
				origin for each active pharmaceutical ingredient; and
							(2)the place of
				manufacture of the finished dosage form of such
				drug.
							.
				(b)RegulationsNot
			 later than 3 years after the date of the enactment of this Act, the Secretary
			 shall promulgate final regulations to carry out section 502(aa) of the Federal
			 Food, Drug, and Cosmetic Act, as added by subsection (a).
				(c)Effective
			 dateThe requirement of section 502(aa) of the Federal Food,
			 Drug, and Cosmetic Act, as added by subsection (a), takes effect 4 years after
			 the date of the enactment of this Act.
				403.False or
			 misleading reporting to FDA
				(a)In
			 generalSection 301(q)(2) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(q)(2)) is amended by
			 inserting , drug, after device.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to
			 submissions made on or after the date of the enactment of this Act.
				404.Subpoena
			 authority
				(a)Prohibited
			 ActSection 301(f) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331(f)) is amended by inserting
			 before the period or the failure or refusal to obey a subpoena issued
			 pursuant to section 312.
				(b)Exercise of
			 subpoena authorityChapter
			 III of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 331 et seq.), as
			 amended, is further amended by adding at the end the following new
			 section:
					
						312.Exercise of
				subpoena authority
							(a)In
				generalFor the purpose of—
								(1)any hearing,
				investigation, or other proceeding respecting a violation of a provision of
				this Act, the Public Health Service Act, or the Federal Anti-Tampering Act,
				relating to a drug; or
								(2)any hearing,
				investigation, or other proceeding to determine if a person is in violation of
				a specific provision of this Act, the Public Health Service Act, or the Federal
				Anti-Tampering Act, relating to a drug,
								the
				Commissioner may issue subpoenas requiring the attendance and testimony of
				witnesses and the production of records and other things.(b)Timing of
				complianceWhen the Commissioner deems that immediate compliance
				with a subpoena issued under this section is necessary to address a threat of
				serious adverse health consequences or death, the subpoena may require
				immediate production.
							(c)Service of
				subpoenaUnder this section:
								(1)In
				generalSubpoenas of the Commissioner shall be served by a person
				authorized by the Commissioner by delivering a copy thereof to the person named
				therein or by certified mail addressed to such person at such person’s last
				known dwelling place or principal place of business.
								(2)Corporations and
				other entitiesService on a domestic or foreign corporation,
				partnership, unincorporated association, or other entity that is subject to
				suit under a common name may be made by delivering the subpoena to an officer,
				a managing or general agent, or any other agent authorized by appointment or by
				law to receive service of process.
								(3)Person outside
				U.S. jurisdictionService on any person not found within the
				territorial jurisdiction of any court of the United States may be made in any
				manner as the Federal Rules of Civil Procedure prescribe for service in a
				foreign nation.
								(4)Proof of
				serviceA verified return by the person so serving the subpoena
				setting forth the manner of service, or, in the case of service by certified
				mail, the return post office receipt therefore signed by the person so served,
				shall be proof of service.
								(d)Payment of
				witnessesWitnesses subpoenaed under subsection (a) shall be paid
				the same fees and mileage as are paid witnesses in the district courts of the
				United States.
							(e)EnforcementIn
				the case of a refusal to obey a subpoena duly served upon any person under
				subsection (a), any district court of the United States for the judicial
				district in which such person charged with refusal to obey is found, resides,
				or transacts business, upon application by the Commissioner, shall have
				jurisdiction to issue an order compelling compliance with the subpoena and
				requiring such person to appear and give testimony or to appear and produce
				records and other things, or both. The failure to obey such order of the court
				may be punished by the court as contempt thereof. If the person charged with
				failure or refusal to obey is not found within the territorial jurisdiction of
				the United States, the United States District Court for the District of
				Columbia shall have the same jurisdiction, consistent with due process, to take
				any action respecting compliance with the subpoena by such person that such
				district court would have if such person were personally within the
				jurisdiction of such district court.
							(f)NondisclosureA
				United States district court for the district in which the subpoena is or will
				be served, upon application of the Commissioner, may issue an ex parte order
				that no person or entity disclose to any other person or entity (other than to
				an attorney to obtain legal advice) the existence of such subpoena for a period
				of up to 90 days. Such order may be issued on a showing that the records or
				things being sought may be relevant to the hearing, investigation, proceeding,
				or other matter and that there is reason to believe that such disclosure may
				result in—
								(1)furtherance of a
				potential violation under investigation;
								(2)endangerment to
				the life or physical safety of any person;
								(3)flight or other
				action to avoid prosecution or other enforcement remedies;
								(4)destruction of or
				tampering with evidence; or
								(5)intimidation of
				potential witnesses.
								An order
				under this subsection may be renewed for additional periods of up to 90 days
				upon a showing that any of the circumstances described in paragraphs (1)
				through (5) continue to exist.(g)Relation to
				other provisionsThe subpoena authority vested in the
				Commissioner and the district courts of the United States by this section is in
				addition to any such authority vested in the Commissioner or such courts by
				other provisions of law, or as is otherwise authorized by law.
							(h)NondelegationThe
				authority to issue a subpoena under this section is limited to the Commissioner
				or an official designated by the Commissioner. An official may not be so
				designated unless the official is the director of the district under this Act
				in which the drug is located, or is an official senior to such
				director.
							.
				(c)Failure To obey
			 subpoenaSection 801 of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 381), as amended, is further amended by adding at the end the
			 following new subsection:
					
						(u)(1)A drug shall be refused
				admission if any person who manufactures, processes, packs, holds, or ships
				such drug before it is imported or offered for import into the United States
				fails or refuses to obey a subpoena issued pursuant to section 312 and such
				subpoena was issued, in whole or in part, for the purpose of determining
				whether such drug is adulterated, misbranded, or an unapproved new drug.
							(2)No drug shall be refused admission
				under this section based on the failure or refusal to obey a subpoena that has
				been withdrawn by the Commissioner or quashed by a United States district
				court.
							.
				405.Whistleblower
			 protectionsChapter X of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.), as amended, is
			 further amended by adding at the end the following:
				
					1013.Protections
				for employees who refuse to violate, or who disclose violations of, this
				Act
						(a)In
				generalNo person who submits or is required under this Act or
				the Public Health Service Act to submit any information related to a drug, or
				any officer, employee, contractor, subcontractor, or agent of such person, may
				discharge, demote, suspend, threaten, harass, or in any other manner
				discriminate against an employee in the terms and conditions of employment
				because of any lawful act done by the employee (including any lawful act that
				is within the ordinary course of the job duties of such employee)—
							(1)to provide
				information, cause information to be provided, or otherwise assist in any
				investigation regarding any conduct which the employee reasonably believes
				constitutes a violation of this Act that is related to a drug, or any other
				provision of Federal law relating to the safety of a drug, if the information
				or assistance is provided to, or an investigation stemming from the provided
				information is conducted by—
								(A)a Federal
				regulatory or law enforcement agency;
								(B)any Member of
				Congress or any committee of Congress; or
								(C)a person with
				supervisory authority over the employee (or such other person working for the
				employer who has the authority to investigate, discover, or terminate the
				misconduct);
								(2)to file, cause to
				be filed, testify, participate in, or otherwise assist in a proceeding filed,
				or about to be filed (with any knowledge of the employer), in any court or
				administrative forum relating to any such alleged violation; or
							(3)to refuse to
				commit or assist in any such violation.
							(b)Enforcement
				action
							(1)In
				generalAn employee who alleges discharge or other discrimination
				in violation of subsection (a) may seek relief in accordance with the
				provisions of subsection (c) by—
								(A)filing a complaint
				with the Secretary of Labor; or
								(B)if the Secretary
				of Labor has not issued a final decision within 210 days of the filing of the
				complaint and there is no showing that such delay is due to the bad faith of
				the claimant, or within 90 days after receiving a final decision or order from
				the Secretary, bringing an action at law or equity for de novo review in the
				appropriate district court of the United States, which court shall have
				jurisdiction over such action without regard to the amount in controversy, and
				which action shall, at the request of either party to such action, be tried by
				the court with a jury.
								(2)Procedure
								(A)In
				generalAny action under paragraph (1) shall be governed under
				the rules and procedures set forth in section 42121(b) of title 49, United
				States Code.
								(B)ExceptionNotification
				in an action under paragraph (1) shall be made in accordance with section
				42121(b)(1) of title 49, United States Code, except that such notification
				shall be made to the person named in the complaint, the employer, and the
				Commissioner of Food and Drugs.
								(C)Burdens of
				proofAn action brought under paragraph (1)(A) or (1)(B) shall be
				governed by the legal burdens of proof set forth in section 42121(b) of title
				49, United States Code.
								(D)Statute of
				limitationsAn action under paragraph (1)(A) shall be commenced
				not later than 180 days after the date on which the violation occurs.
								(c)Remedies
							(1)In
				generalAn employee prevailing in any action under subsection
				(b)(1) shall be entitled to all relief necessary to make the employee
				whole.
							(2)Issuance of
				orderIf, in response to a complaint filed under subsection
				(b)(1), the Secretary of Labor or the district court, as applicable, determines
				that a violation of subsection (a) has occurred, the Secretary or the court
				shall order the person who committed such violation—
								(A)to take
				affirmative action to abate the violation;
								(B)to—
									(i)reinstate the
				complainant to his or her former position together with compensation (including
				backpay); and
									(ii)restore the
				terms, conditions, and privileges associated with his or her employment;
				and
									(C)to provide
				compensatory damages to the complainant.
								If such an
				order is issued under this paragraph, the Secretary or the court, at the
				request of the complainant, shall assess against the person against whom the
				order is issued a sum equal to the aggregate amount of all costs and expenses
				(including attorney and expert witness fees) reasonably incurred, as determined
				by the Secretary, by the complainant for, or in connection with, the bringing
				of the complaint upon which the order was issued.(d)Rights retained
				by employeeNothing in this section shall be deemed to diminish
				the rights, privileges, or remedies of any employee under any Federal or State
				law or under any collective bargaining agreement. The rights and remedies in
				this section may not be waived by any agreement, policy, form, or condition of
				employment.
						.
			406.Rule of
			 constructionNothing in this
			 Act or any amendment made by this Act shall be construed as affecting any
			 authority or requirement relating to devices (as defined in section 201 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321)).
			
